11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Travonna Lide and Midland Association        * From the 238th District
for Retarded Citizens,                        Court of Midland County,
                                               Trial Court No. CV46806.

Vs. No. 11-13-00246-CV                        * November 7, 2013

Carmen Beth Glover,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)


     This court has considered Travonna Lide and Midland Association for
Retarded Citizens’ motion to dismiss this appeal and concludes that the motion
should be granted. Therefore, in accordance with this court’s opinion, the appeal is
dismissed. The costs incurred by reason of this appeal are taxed against Travonna
Lide and Midland Association for Retarded Citizens.